Mathews, J.,
delivered the opinion of the court.
In this action the plaintiff prays that the wife of the defendant may be compelled to renounce all liens and mortgages which she may have on certain property in his possession held under title derived from her husband. The defendants pleaded an exception to the suit, alleging that the petition _ _ ___ . . 1 his exception was SUS-t tained by the court below, and the plaintiff adjudged to pay J 1 1 j a x j contained no legal cause of action. costs, from which he appealed.
The suit appears to us to be one sui generis not related to any class of actions with which we are acquainted. It is *640really novel, and exhibits a novelty not tolerated by any express law known to us, nor can it be sustained in pursuance of any sound principles of jurisprudence. The court below acted, (in our opinion) correctly in dismissing it.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed with costs.